Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claim 15, replace the word “filing” in line 2 with “fixing”.

	Thus, claims 1-16 are allowed.

Drawings
The drawings were received on 08/12/2021.  These drawings are acceptable.

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being 
Regarding applicant’s argument that no presumption of claim interpretation under 35 USC 112(f) applies since none of the pending claims recite “means” or “step for” elements (remarks, page 15, last paragraph), applicant’s attention directed to MPEP 2181(I)(A), wherein it states “With respect to the first prong of this analysis, a claim element that does not include the term "means" or "step" triggers a generic placeholder (a term that is simply a substitute for the term "means"). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for."Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f) interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f) interpretation. Every case will turn on its own unique set of facts” (emphasis added).
Regarding applicant’s comment that various structures corresponding to the elements interpreted under 35 USC 112(f) are provided in the present specification (remarks, page 15, last paragraph), it is noted that the Office is not arguing otherwise.  However, though corresponding structures in the specification may be key to enablement issues, they are not key to whether or not to interpret claim limitations under 35 USC 112(f) (unless they are recited in the claims, modifying a generic placeholder by sufficient structure, material, or acts for performing the claimed function).  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is CN 104106125 to Tokyo Electron Ltd., which teaches a nozzle maintenance device and method of use. The prior art references of record, taken alone or in .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715.  The examiner can normally be reached on M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714